Citation Nr: 0621877	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
a skin disability, to include as due to Agent Orange 
exposure.  The record reflects that the veteran served in 
Vietnam and has been diagnosed with chronic papillar nummular 
eczema, dermatitis, and folliculitis of the thighs, legs, 
back, abdomen, and fingers.  The record further reflects that 
the Board, in August 2003, remanded the claim in order to 
obtain a VA examination and opinion as to the etiology of any 
of the veteran's diagnosed skin conditions, including if any 
were related to Agent Orange exposure.  The veteran underwent 
such VA examination in October 2004.  However, in response to 
the request to provide an opinion as to whether the veteran's 
current skin disability was related to Agent Orange exposure, 
the examiner, who was a nurse practitioner, declined to 
provide such an etiological opinion because to do so would be 
speculative as it was outside the scope of her practice.  She 
further stated that it was necessary for a Board Certified 
Dermatologist to provide such an opinion.  The record does 
not reflect that the veteran has been afforded another VA 
examination and clinical opinion by a dermatologist to 
determine the etiology of his current skin disability, to 
include if it is related to Agent Orange exposure.  In this 
instance, given that the veteran served in Vietnam and his 
skin disability is neither listed as a disease that is 
related to herbicide exposure, nor is specifically listed as 
a disease that has been shown to be unrelated to herbicide 
exposure, the Board finds that a competent medical opinion as 
to the etiology of the veteran's skin disability is 
necessary.

Thus, based on the foregoing, the Board finds that compliance 
with the August 2003 remand has not been accomplished.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issue on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a skin 
disability, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

2.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
his skin disability since his discharge 
from service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded a VA dermatology 
examination to determine the nature, 
severity, and etiology of the veteran's 
current skin disabilities, including any 
skin disability associated with any Agent 
Orange exposure that he may have had in 
service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including obtaining 
information as to the veteran's medical, 
occupational, and recreational history 
following his service.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disability.  The examiner is also 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any current skin 
disability is causally or etiologically 
related to the veteran's period of active 
service, including any conditions of 
service as reported by the veteran, 
taking into consideration the veteran's 
medical, occupational, and recreational 
history prior to and since his active 
service.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should indicate whether he or 
she has reviewed the claims folder.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  The supplemental 
statement of the case (SSOC) should 
reflect consideration of all evidence 
received subsequent to the most recent 
SSOC issued in January 2005.  Thereafter, 
the case should be returned to the Board, 
as warranted.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


